 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX LEONARD AZEVEDO,                            No. 2:18-cv-3118 TLN CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    COLUSA COUNTY, et al.,
15                       Defendants.
16

17           On July 24, 2019, the court dismissed plaintiff’s complaint with leave to amend. Plaintiff

18   does not wish to amend, instead he wants the case closed. Good cause appearing, IT IS HEREBY

19   ORDERED that this action is dismissed without prejudice pursuant to Rule 41(a) of the Federal

20   Rules of Civil Procedure.

21   Dated: August 23, 2019
                                                     _____________________________________
22
                                                     CAROLYN K. DELANEY
23                                                   UNITED STATES MAGISTRATE JUDGE

24

25

26   1
     azev3118.dis
27

28
